Citation Nr: 1731491	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  15-30 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1962 to December 1965, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In September 2016, the Board remanded the matter for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b) (2016).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15 (2016), to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a) (2016); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

In this case, the Veteran has advanced being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities.  After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is warranted.

The Veteran's service-connected disabilities include residuals of prostate cancer, bilateral hearing loss, tinnitus, type II diabetes mellitus, peripheral neuropathy of the right and left lower extremity (secondary to service-connected diabetes), scar of the left eyebrow, and erectile dysfunction (secondary to service-connected residuals of prostate cancer), for a combined schedular rating of 70 percent effective February 24, 2012, and 80 percent effective March 13, 2012.  Therefore, the Veteran satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) (2016). 

The record shows that the Veteran is college-educated.  Post service, he worked as the Vice President of a career center for fifteen years.  He then worked in sales until 2007.  He has not worked since that time.  See November 2016 Correspondence.  He reported that he has not tried to obtain employment because he did not believe that any employer would hire him due to his severe service-connected disabilities.  See VA Form 21-8940. 

The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether he is capable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Private and VA treatment records indicate that the Veteran's service-connected residuals of prostate cancer cause him to have a voiding dysfunction, resulting in frequent urination.  The Veteran's most recent VA examination shows that the Veteran has urine leakage which requires absorbent material to be changed 2 to 4 times a day and increased urinary frequency, causing him to void about once every 1 to 2 hours.  See December 2012 VA Examination.  Additionally, the Veteran's service-connected bilateral hearing loss requires the use of hearing aids as he cannot hear conversations when there is ambient noise, and his service-connected tinnitus has worsened over time and is characterized by two separate tones.  See VA August 2006 Private Audiologist Letter and September 2012 VA Examination.  The Veteran's service-connected type II diabetes and resultant peripheral neuropathy of the bilateral lower extremities limit his ability to stand for more than ten minutes at a time before experiencing foot pain.  See March 2013 Private Physician Letter.   

A VA examiner addressed the matter of employability at the December 2012 examination.  He stated that neither his service-connected erectile dysfunction nor his service-connected eyebrow scar would adversely affect employment.  He indicated that the Veteran's service-connected type II diabetes and related peripheral neuropathy would allow for sedentary and light physical exertional efforts for significant gainful activity though moderately heavy and heavy physical exertion would not be feasible.  He observed that repetitive foot control usage commercially would likely cause discomfort at both feet though non repetitive and light foot controls would be feasible.  The examiner noted that the Veteran's service-connected residuals from prostate cancer, to include his considerable urinary daytime frequency, would necessitate proximity to a bathroom were he actively working.  He determined that the Veteran could engage in sedentary employment and thus was not wholly unemployable.  See December 2012 VA Examination. 

The Veteran submitted a letter from his private physician addressing this issue as well.  Contrary to the VA examiner, his private physician stated that he is not employable because his service-connected residuals from prostate cancer requires frequent urination about every 40 minutes and the use of Depends, his service-connected type II diabetes contributes to his frequent urination, his service-connected peripheral neuropathy prohibits him from standing more than 10 minutes without foot pain, and his service-connected bilateral hearing loss is significant, requiring the use of hearing aids.  See March 2013 Private Physician Letter. 

The Board finds both the December 2012 VA Examination and the private physician's letter to be probative, as both have expressed an analysis of the Veteran's service-connected conditions and how they affect the Veteran's employability.  In both cases, the VA examiner and the private physician identify limitations to the Veteran's ability to perform even sedentary work.  While the VA examiner ultimately determined that the Veteran could perform sedentary employment, he did so with the caveat that the Veteran must be in a position that allows him to be in close physical proximity to a restroom for his frequent bathroom breaks and does not require "repetitive foot control usage."  The private physician, in addition to noting the Veteran's limitations due to frequent voiding and foot pain, also addressed his service-connected hearing loss and tinnitus which he indicated is severe and adversely impactful on his employability.  The summation of the limitations described by both the VA examiner and the private physician would result in the Veteran working in a sedentary, indoor position, in close proximity to a restroom that requires no prolonged standing, with little to no ambient noise exposure.  The Board finds that such restrictions to his employment, even when viewed in light of the Veteran's job experience and education, warrants a finding that such a position is either not obtainable by the Veteran or not considered substantially gainful employment under VA regulations. 

Accordingly, based on the facts presented here, the Board finds that the evidence is at least in equipoise as to the Veteran's entitlement to TDIU.  The evidence demonstrates that the Veteran's combined service-connected conditions prevent him from retaining or keeping a substantially gainful employment; even considering the his experience and education, he could not reasonably expect to obtain gainful employment of a sedentary nature that would accommodate the physical limitations described herein.  Therefore, giving the benefit-of-the-doubt to the Veteran, entitlement to a TDIU rating is granted.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


